NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted January 18, 2022 *
                               Decided January 19, 2022

                                        Before

                        DAVID F. HAMILTON, Circuit Judge

                        MICHAEL B. BRENNAN, Circuit Judge

                        THOMAS L. KIRSCH II, Circuit Judge

No. 21-1149

DAVID MARTIN,                                  Appeal from the United States District
     Plaintiff-Appellant,                      Court for the Northern District of
                                               Illinois, Eastern Division.

      v.                                       No. 20-cv-04203

STATE OF ILLINOIS, et al.,                     John Robert Blakey,
     Defendants-Appellees.                     Judge.


                                      ORDER

        For more than a decade, David Martin has not paid his child-support obligations,
which now total more than $70,000. He sought relief in federal court and sued the State
of Illinois and the state agencies, judges, and officials who were involved in the


      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-1149                                                                           Page 2

collection of his outstanding debt, asserting that their collection efforts violated his right
to due process. The district court screened Martin’s complaint under 28 U.S.C.
§ 1915(e)(2)(B) and dismissed it because the court determined that Martin’s claims were
challenges to the state court’s underlying child-support judgment, so the Rooker-Feldman
doctrine blocked them. We agree and affirm the judgment but clarify that the dismissal
is without prejudice.

       In 2002, the State’s Attorney initiated child support proceedings against Martin
in the Circuit Court of Cook County. The court promptly entered a temporary agreed
order that required Martin to pay $300 per month in child support. It later entered the
same order as a permanent judgment in 2005. Martin says that, despite that judgment,
the child support collection agency told him and his employer that he was not legally
obligated to pay support, and so he did not pay.

        In 2017, however, the Illinois Department of Healthcare and Family Services filed
a petition for an arrearage judgment in the circuit court. This began a flurry of litigation
over Martin’s past-due child support. The state court initially entered judgment for
$71,955 in arrearages, interest, and penalties, but it later vacated that order and
rescheduled a hearing on the amount Martin owed. Martin responded by first bringing
counterclaims against the Department in state court and then, before the counterclaims
could be resolved and his arrearages redetermined, filing this case in federal court.

      In his amended complaint, Martin alleged that state officials interfered with his
parental rights by trying to collect support from him. Further, he complained about the
way various judges managed their courtrooms and their rulings against him. Martin
requested that the district court enjoin the arrearages litigation in state court, enjoin the
judges from hearing the case, and award damages.

      The district court dismissed the complaint at screening for a variety of reasons.
Most important for present purposes, the court invoked the Rooker-Feldman doctrine,
which provides that lower federal courts lack jurisdiction to overturn state-court
judgments. See D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Tr. Co.,
263 U.S. 413 (1923). The court also identified various other deficiencies on the
complaint’s merits. Martin appealed challenging all aspects of the court’s order.

      Because the Rooker-Feldman doctrine implicates subject-matter jurisdiction, that is
where we must begin. See Lennon v. City of Carmel, 865 F.3d 503, 506 (7th Cir. 2017). We
review the district court’s application of the doctrine de novo. Andrade v. City of
No. 21-1149                                                                           Page 3

Hammond, 9 F.4th 947, 949 (7th Cir. 2021). The doctrine is a narrow prohibition against
lower federal courts’ taking subject-matter jurisdiction over “cases brought by state-
court losers complaining of injuries caused by state-court judgments rendered before
the district court proceedings commenced and inviting district court review and
rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280,
284 (2005). This includes “[c]laims that directly seek to set aside a state-court judgment,”
and those that seek “relief that is tantamount to vacating the state judgment.” Mains v.
Citibank, N.A., 852 F.3d 669, 675 (7th Cir. 2017). Ultimately, the doctrine bars lower
federal courts from considering claims based on injuries that are “caused by the state-
court judgment.” Id.

        Martin’s appellate brief confirms that the relief he seeks is for the federal courts
to effectively vacate the 2005 child-support judgment and so his claims are foreclosed
by Rooker-Feldman. He asks for the court to order a complete cessation of all child-
support arrearages litigation against him by enjoining the State of Illinois, its
employees, its agencies, and its courts from enforcing his obligation to pay child
support. Our blocking all enforcement of a judgment, as he requests, would be
tantamount to reviewing and setting aside that judgment—something we cannot do.
Mains, 852 F.3d at 675.

        Martin raises several arguments to escape Rooker-Feldman, but none is persuasive.
First, he asserts he was not a state-court loser at the time he filed the complaint, because
the state court had not finally determined the amount of his arrearages. But he ignores
that the 2005 permanent support order was itself a final judgment ordering him to pay
the full amount of the child support he owes. The arrearages litigation is just a
supplemental proceeding to enforce that much earlier judgment. See Deckard v. Joiner,
255 N.E.2d 900, 903 (Ill. 1970); see also Star Ins. Co. v. Risk Marketing Grp. Inc., 561 F.3d
656, 659 (7th Cir. 2009) (final judgment exists when all that remains is enforcement).
Because his alleged injury is directly caused by that judgment, any relief would be
incompatible with Rooker-Feldman. See Mains, 852 F.3d at 675.

        To separate his injury from the judgment, Martin frames his claim as a challenge
to the validity of a contract—namely, the 2003 temporary agreed order, which, he
asserts, he never agreed to and therefore amounts to “extrinsic fraud” that escapes the
Rooker-Feldman bar. True, Rooker-Feldman does not block lawsuits that seek damages for
extrajudicial injuries caused by independent acts, including fraud, that precede state
litigation. Iqbal v. Patel, 780 F.3d 728, 730 (7th Cir. 2015). But the alleged fraud here is
entirely intrinsic to the judgment. No injury arose from the agreement or “contract”
No. 21-1149                                                                          Page 4

itself; the only injury was from the state court’s orders and judgment accepting and
implementing it. See Bauer v. Koester, 951 F.3d 863, 866 (7th Cir. 2020). Martin cannot
escape the Rooker-Feldman bar by insisting a state-court judgment was obtained
fraudulently. See Mains, 852 F.3d at 676 (“If we were to delve into the question whether
fraud tainted the state court’s judgment, the only relief we could give would be to
vacate that judgment.”). The Supreme Court of the United States is the only federal
tribunal that can review the judgment, no matter the reason Martin might challenge it.
Iqbal, 780 F.3d at 729.

       The only argument that comes close to alleging a fraud that evades Rooker-
Feldman involves events after the 2005 judgment. Martin asserts that the state collection
agency wrongly told him that he did not have to pay child support, and so he was
surprised when the State later sought arrearages. But this theory is unavailing because
Martin’s brief makes clear that he wants the federal courts to end his obligation to pay
child support. Even were it true that someone at the collection agency told Martin he
need not pay child, his claims are still barred by Rooker-Feldman because the injury for
which he seeks relief is not the agency’s misrepresentation, but the underlying
obligation, i.e., the judgment. Iqbal, 780 F.3d at 729.

        The district court therefore properly dismissed the complaint under the Rooker-
Feldman doctrine. But because the district court’s judgment is ambiguous on this point,
we take the opportunity to clarify that Martin’s claims are dismissed without prejudice
because the court lacked jurisdiction. See Jakupovic v. Curran, 850 F.3d 898, 904 (7th Cir.
2017). We thus do not reach the parties’ arguments on the merits of his complaint. So
clarified, the judgment is AFFIRMED.